NDFL 245)3'{Rev. 11/16) tudgmenr in a Crimina: ease

 

 

 

Slieet l
UNITED STATES DISTRICT COURT
Northern District of Florida
UNITED STATES oF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
LINDA BENITA MCCORVEY § C&S€ NUHlel`Z 32i301`6'UOi/MCR

§ USM Numb@i-; 25917»017

) Thamas s. Keith (Appoinied ~ AFPD)

) Defendant’s At!orney

THE DEFENDANT:

pleaded guilty to count(s) One of the Indictment on October 31, 2018

 

[:i pieaded nolo contendere to count(s)

 

which Was accepted by the coui't.

E was found guilty on count(s)

 

after a plea of not guiity.

The defendant is adjudicated guiity of these offenscs:

'I`itle & Section Nature of Offensc 0ffense Ended Count
18 U.S.C. §§ 922(g)(1) and Possession of a Fireai'rn and Ammunition by a Novern‘oer 5, 2037 One
924(a)(2) Convicted Felon

The defendant is sentenced as provided in pages 2 through 7 oi` this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
i:| The defendant has been found not guifty on count(s)

 

\:l Count(s) . |:| is |:I are dismissed on the motion oftlie United States.

 

lt is ordered that the defendant must notify the United Statcs attorney for this district Within 30 days of any change of name,
residence, or mailing address until aEE fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

January 16, 2019
Date of lmocsition of Judgment

Signature of.¥udge y /

M. Casey Rodgers, United States District Judge

 

Name and 'l`itle of Judgc

January 6?"7 ,2019

Date

 

 

NDFL 245B (Rev. lll'f6) Judgment in a Criminai Case
Slieet 2 _ l:nprisonment

 

Judgment - Page 2 of
DEFENDANT: LINDA BENITA McCORVEY

CASE NUMBER: 311801'6-001/MCR
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

One (1) day 'I`ime Served as to Count One.

l:| The court makes the following recommendations to the Bureau of Prisons:

i:| The defendant is remanded to the custody oftiie United States l\/larshai.

|:i The defendant shall surrender to the United States Marshai for this district:

[:l at i:l a.m. |:| p.m. on

i:l as notified by the United States Marsiial.

 

ij The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:i before 2 p.rn. on

 

l:i as notified by the omth states Mm-snai.

i:i as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNl’I`ED STATES MARSHAL
By

 

DEPUTY UNi'i`ED S'I`ATES MARSHAL

 

NDFL 245B (Rev. i1!16) Judgmcnt in a Crirninal Case
Sheet 3 _ Supervised Reieasc

 

.Eudgment_Pagc 3 of 7

DEFENDANT: LINDA BENITA MCCORVEY
CASE NUMBER: 3:1801‘6-001/MCR

SUPERVISEI) RELEASE

[/Jpon release from imprisonment1 you will be on supervised release for a term of:

3 years as to Count One.

MANDATORY CONDITIONS

»_»

You must not commit another federai, state or local crime.
You must not unlawfuliy possess a controlied substance
3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of reiease from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|:] The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse. (check r;fapplicable)

.N

4. You must cooperate in the collection of DNA as directed by the probation officer (check grapplicab!e)

5. i:\ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check yapph'cable)

6. i___:i You must participate in an approved program for domestic vioience. (check ifapplicabie)

You must comply with the standard conditions that have been adopted by this court as weii as with any other conditions on the attached
page.

 

NDFI_, 2453 (Rev. ll/l()) Judgmcrit iii a Criiriinal Casc

Sheet 3A f Supervised Release

Judginent_Page 4 cf 7

DEFENDANT: LlNDA BENITA McCORVEY
CASE NUMBER: 3:180r6-001MCR

STANDARD C{)NDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

$"‘:b

ll.

12.

13.

You must report to the probation office in the federaljudiciai district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. if you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment unless the probation officer excuses
you from doing so. if you plan to change where you work or anything about your work (such as your position or your job
responsibilitics), you must notify the probation officer at least l0 days before the change. if notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer. -

if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a iirearrn, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasei's).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Ovei'vi‘ew ofProbation and Si¢pervi`sed
Rei'ease Condi`¢i`ons, available at: www.uscoui“ts.gov.

Defendant's Signature Date

 

 

 

NDFL 24513 (Rev. l 1116) Judgment in a Cri:ninal Case
Sheet 3D ~ Supervised Rcicase

.ludgnientil’age 5 of

DEFENDANT: LINDA BENITA McCORVEY
CASE NUMBER: 311801'6-001/MCR

SPECIAL CONDITIONS OF SUPERVISION

l. You will continue With your current outpatient treatment regimen and Will be evaluated by your
supervising U.S. Probation Officer and referred to a structured/scheduled outpatient treatment
program You will be tested for the presence of illegal controlled substances or alcohol at any time
during the term of supervision

2. You must submit your person, property, and home, to a search conducted by a United States probation
officer. Failure to submit to a search may be grounds for revocation of release. You must Warn any
other occupants that the premises may be subject to searches pursuant to this conditionl An officer
may conduct a search pursuant to this condition oniy When reasonable suspicion exists that you have
violated a condition of your supervision and that the areas to be searched contain evidence of this
violation Any search must be conducted at a reasonable time and in a reasonable manner.

 

NDFL' Z¢lSB (Rev. Il/ié») Judgment in a Criminal Case
Sl'ieet 5 -- Criminal Monetary Penalties

 

Judgment_i’agc _ 6 of 7
DEFENDANT: LINDA BENITA McCORVEY

CASE NUMBER: 3:l80r6-()01/MCR

CRIMINAL MONETARY PENALTIES

The defendant rnust pay tile total criminal monetary penalties under the schedule of payments on Sheet 6 .

Asscssment .}VTA Assessment* Fine Restitution
TOTALS $ 100.00 $ 0 - none $ 0 - waived $ 0 - none
|::| The determination of restitution is deferred until . An Amended Judgmem in a Cri)m'nal Case (AO 245€) will be entered

after such determination
i:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
if the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U,S,C. § 3664(i), all nonfederal victims must be paid
before the Unitec`l States is paid.

Name of Payee Total Less** Restitution Ordered Priority or Percentage
TOTALS $ $

i:i Restitution amount ordered pursuant to plea agreement $

i:i The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthe judgment, pursuant to l8 U.S.C. § 3612(®. Ali of the payment options on Sheet 6 may be subject
to penalties t`or delinquency and default, pursuant to 18 U.S.C. § 3612(§).

i:i The court determined that the defendant does not have the ability to pay interest and it is ordered that:
i:i the interest requirement is waived for the [:] fine |:| restitution

m the interest requirement for the i:| line l:] restitution is modified as follows'.

* Justice for Victims ofTrafiicl<ing Act of2015, Pub, L. No. 114~22.
** Findings for the total amount of losses are required under Chapters 109A, liU, llOA, and ll3A of Title 18 for offenses committed on or
after September 13, 1994, but before Apri123, 1996.

 

NDFL 2_4SB (Rev. l 1116) ludgmcnt in a Criminal Case

Slicct 6 j Scheclule of Pay:iiel\ts

 

.ludgment _ Page 7 of 7

DEFENDANT: LINDA BENITA McCORVEY
CASE NUMBER: 3118cr6-001/MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment ofthe total criminal monetary penalties is due as follows:

A ix Lump sum payment of $ 100.00 Special Monetary Assessrnent, due immediately

l:l
E

|:\ not later than

i:l in accordance with i:| C, i:i D, |:ior E, or [::i Fbelow; or
Payment to begin immediately (may be combined with i:| C, i:i D, or \:i F below); or

Payment in equal (e.g., weekly. nwarhly, quarrerly) installments of $ over a period of
m (e.g.. months oryears), to Comm€l'lce (e.g., 30 01‘60 days) aHeI' the date of this judgment; 01'

Paymeut in equal (e.g., week!y. monthl`y, quarterly) installments of $ _____ Over a period of
(e.g., months or yeur.sj, to eommence (e.g., 30 or 60 doys) after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g,, 30 01‘60 days) alter release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Speciai instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisomnent, payment of criminal monetary penalties is due
during the period of imprisonmentl All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmatc Financiai Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

I:l

l:l
l:l

Joint and Several

Defendant and Co-Defendant l\lames and Case Numi)ers (r‘ncludr'ng dej@ndam number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

ri`he defendant shall pay the cost of prosecution

The defendant shall pay the following court cost(s):

g The defendant shall forfeit the defendant’s interest in the following property to the United States:
See Preliminary Order of Forfeiture (doc. 36) entered on January 7, 2019.

Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) line principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

